Buck, J.
There is no dispute in the evidence as to the facts contained in the statement.
The appellant maintains that there was no attempt to assign the bank account through the instrumentality of the telegram; that it was only a notice of what was done, and that the agreement, and what was done at the time of sending the telegram or immediately subsequent thereto, constituted an equitable assignment by the mercantile corporation of the moneys to its credit in the Butte bank.
The respondent, on the other hand, contends that, if there was any assignment, it must depend on the telegram alone, and that, the same being in the nature of a check or bill of exchange, and never having been accepted by the Butte bank, it in no wise assigned or passed title to the funds on deposit there.
We are of the opinion that there was an assignment, and that the telegram was simply a notice to. the Butte bank of such assignment. The managing officer of the corporation agreed to transfer to the co-partnership the moneys it had on deposit in the Butte bank, and the entries on the books of the two showed that this agreement was carried out in so far as it could be executed at the time. The co-partnership credited the corporation with the sum deposited in the First National Bank of Butte, and the corporation charged the former *196on its books with that sum. It was not essential to the assignment that it should have been in writing. See Risley v. Bank, 83 N. Y. 318. Nor was it necessary that the Butte bank should have consented to the assignment in order to render it valid as between the assignor and assignee. See Merchants & Miners' Bank v. Barnes, 18 Montana 335, 15 Pac. 218; also State ex rel. v. Conrow, 19 Montana 101, 17 Pac. 610.
Of course, if the assignment depended on the telegram alone, it would have been inoperative, because, as respondent correctly claims, so long as its directions were not obeyed by the Butte bank, it was only in the nature of an unaccepted check or bill of exchange. But the manifest intention of the parties to this transaction was to turn over and assign all the moneys the mercantile corporation had then to its credit (and would have through immediate remittances) in the Butte bank, and this intention could hardly have been made more manifest than it was by the acts of the parties in making the entries on their books. In support of our conclusion we cite Risley v. Bank, supra, Coates v. Bank, 91 N. Y. 20, and Fourth Street Bank v. Yardley, 165 U. S. 631, 17 Sup. Ct. 139. When plaintiff served his notice of garnishment, he acquired no better title than his debtor possessed to the bank account at the date of said service.
The judgment is reversed and the case remanded, with directions to the lower court to render judgment in favor of appellant.

Reversed and Remanded.

Pemberton, C. J., and Hunt, J., concur.